DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘operation part provided on a third surface different from the first surface and a second surface opposite from the first surface’ of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The examiner notes that Fig. 2 refers to the surface opposing the first surface as a flat surface serving as an installation surface (see Fig. 2 and page 19: paragraph 0037).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: measuring part in claims 1, 4, and 17; and operation part of claims 4, 6, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the receiving circuit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-9 are rejected by virtue of their dependency from claim 2.
As for claim 4, on line 2 ‘a receiving circuit’ is indefinite, for it is unclear if it is referring to the receiving circuit of claim 2 from which claim 4 depends (see line 3 of claim 2) or if it referring to another receiving circuit.  Claim 5 is rejected by virtue of its dependency from claim 4.
Claim 6 recites the limitation "the operation part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 is rejected by virtue of its dependency from claim 6.
As well with regards to claim 6, ‘a second surface opposite from the surface’ is indefinite, for it is unclear what would constitute an operation part on a flat surface serving as an installation surface (see Fig. 2 and page 19: paragraph 0037).  Claim 7 is rejected by virtue of its dependency from claim 6.
Claim 8 recites the limitation "the third surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that line 3 of claim 6 refers to ‘a third surface’
As for claim 9, on line 4 ‘a power supply circuit’ is indefinite, for it is unclear if it is referring to the first power supply circuit (line 13 of claim 1) of claim 1 from which claim 9 or if it referring to another power supply circuit.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takimasa et al. (8,805,643) in view of  Iida et al. (7,333,912). 
As for claim 1, Takimasa in a displacement sensor discloses/suggests the following:  
an optical displacement sensor (Figs. 1 and 2:  1; 101 and 102 demonstrating that the sensor is optical) comprising: a first housing including a transmission window that transmits light (Fig. 1: 10 sensor head having seven sided housing treating L2 and L1 demonstrating a transmission window on the bottom side of the sensor head housing); a light projector that is provided in the first housing and projects measurement light toward a detection region through the transmission window (Fig. 1: L1 to W; Fig. 2: 101); a light receiver that is provided in the first housing and performs photoelectric conversion on the measurement light from the detection region
through the transmission window to generate a light receiving signal (Fig. 1: L2 from W; Fig. 2: 102); a measuring part that is provided in the first housing and measures
displacement of a to-be-detected object on the basis of the light receiving signal
generated by the light receiver (Fig. 2: 110; col. 8, lines 62-64; col. 9, lines 19-21 and lines 43-48); a cable that transmits power to the first housing (Fig. 1: 11; col. 8, lines 64-67 and col. 9, lines 1-5:  Fig. 2: 122: suggests operation part would include powering up and down 101 and 102);  and a second housing that is connected to the first housing by the cable (col. 8, lines 64-66).  
	As for the second housing having ‘at least a first power supply circuit that supplies power of a first voltage to the first housing through the cable, and is integrated with the cable’ Takimasa does not explicitly state this.  Takimasa as mentioned above discloses an operation part which at least suggests having power supply means (Fig. 2: 122 with col. 8, lines 64-67; col. 10, lines 5-28: operation periods of light projecting unit and light receiving unit demonstrate the control power of the sensor head via the operation part).  As for a first power supply circuit, the examiner notes that Takimasa teaches that functional units of the system comprise circuitry (Fig. 2:  104, 106, 107).  And Iida in a multiple sensor system teaches having a displacement sensor connected to an amp unit  (Fig. 2; col. 8, lines 31-32 connected to an amp unit); wherein, the amp unit apparently supplies power to the displacement sensor after receiving power from a cable (Fig. 2: 6 to 2; col. 9, 48-67; Fig. 12: 206 demonstrating at least one power supply circuit in the amp unit).  And Iida demonstrates the amp units are integrated with the cable with what appears to be a waterproof screw cap on each end to join the cables to the amp unit (Fig. 4:  note: the screw cap to the left of 5b surrounding 7 and the screw cap to the left of 5a surrounding 6; note: the screw caps at both ends of 2 in Fig. 21).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second housing have at least a first power supply circuit that supplies power of a first voltage to the first housing through the cable and be integrated with the cable such as by the use of waterproof screw caps in order to provide a compact water proof system for electrical safety as well as to provide power to the sensor head of the displacement sensor system.
	As for claim 2, Takimasa in view of Iida discloses/suggests everything as above (see claim 1).  In addition, Takimasa discloses/suggests in the second housing, a display that displays information on the displacement on the basis of measurement information received by the receiving circuit (Fig. 2: 121 with 102 (treating light receiving unit as a receiving circuit by virtue of having at least two circuits, 106 and 107; again, col. 8, lines 64-67 and col. 9, lines 1-2).
	As for claim 3, Takimasa in view of Iida discloses/suggests everything as above (see claim 1).  In addition, Takimasa in view of Iida discloses/suggests the second housing has a waterproof structure including a cap, waterproof screw caps (see claim 1 above).  They are silent concerning the waterproof structure including a gasket disposed around an end of the cable; wherein, the cap deforms the gasket by compression.  Nevertheless, the examiner takes official notice that it is well known to use gaskets compressed by screw caps to provide a waterproof seal when joining cable to another component.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the waterproof structure including a gasket disposed around an end of the cable; wherein, the cap deforms the gasket by compression in order to provide a water tight seal with the cable and the second housing.
	As for claim 4, Takimasa in view of Iida discloses/suggests everything as above (see claim 2).  In addition, Takimasa suggests the second housing includes a receiving circuit that receives the measurement information generated by the measuring part in the first housing,
and an operation part for use in setting a determination threshold, and the display displays the determination threshold set on the basis of an operation instruction of the operation part and the measurement information based on the displacement measured by the measuring part (Fig. 2: 121, 122, 123 and Fig. 3: S6 to end and Fig. 4: S107 to end;  the examiner notes from Iida:  col. 15, lines 60-67 and col. 16, lines 1-13; col. 16, lines 35-53).
	As for claim 5, Takimasa in view of Iida discloses/suggests everything as above (see claim 4).  In addition, Takimasa in view of Iida discloses/suggests the second housing has a waterproof structure including a cap, waterproof screw caps (see claim 1 above).  They are silent concerning the waterproof structure including a gasket disposed around an end of the cable; wherein, the cap deforms the gasket by compression.  Nevertheless, the examiner takes official notice that it is well known to use gaskets compressed by screw caps to provide a waterproof seal when joining cable to another component.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the waterproof structure including a gasket disposed around an end of the cable; wherein, the cap deforms the gasket by compression in order to provide a water tight seal with the cable and the second housing.
	As for claim 6, Takimasa in view of Iida discloses/suggests everything as above (see claim 2).  In addition, Takimasa in view of Iida discloses/suggests wherein the second
housing has a plurality of surfaces, the display is provided on a first surface (in view of Iida from claim 1 above the amp unit’s housing has a plurality of surfaces with a display on the top surface:  Iida:  5a-5g: 6 major surfaces with 25).  As for the operation part being provided on a third surface different from the first surface and a second surface opposite from the first surface,  Takimasa in view of Iida is silent.  Iida demonstrates having buttons on the same surface as the display (Fig. 7: 23a-23b with 23c-23g) and a connector on a side surface, third surface (Fig. 5:  20).  Having buttons on different surfaces or even different types of input/output ports on different surfaces than the display would appear to be a design choice based on the size of the housing, size of the display, number of buttons and therefore number of inputs that are available at time.  The examiner assumes that the housings of some electronic systems anticipate the need of future buttons and therefore future functioning on the housing by leaving room on the present button panel to add buttons in the future just as anticipating the need for additional I/O ports in the future for future peripheral components.  Also technology has improved in compactness and miniaturization with regards to older electronic technology and this includes working in three dimensions rather than in just a plane, two dimensions.  As well the placement of buttons and/or I/O ports, operational parts, along the surface of a housing appears to be a mere rearrangement of parts based on aesthetic design.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the operation part such as buttons and/or I/O ports be provided on a third surface different from the first surface and a second surface opposite from the first surface since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70
	As for claim 7, Takimasa in view of Iida discloses/suggests everything as above (see claim 6).  In addition, Takimasa in view of Iida discloses/suggests the second housing has a waterproof structure including a cap, waterproof screw caps (see claim 1 above).  They are silent concerning the waterproof structure including a gasket disposed around an end of the cable; wherein, the cap deforms the gasket by compression.  Nevertheless, the examiner takes official notice that it is well known to use gaskets compressed by screw caps to provide a waterproof seal when joining cable to another component.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the waterproof structure including a gasket disposed around an end of the cable; wherein, the cap deforms the gasket by compression in order to provide a water tight seal with the cable and the second housing.
	As for claim 8, Takimasa in view of Iida discloses/suggests everything as above (see claim 5).  In addition, in view of Iida it is discloses that the second housing comprises a raised
portion is provided on a third surface  (Fig. 1:  2 amp unit’s housing has a groove just as extension unit 1 has 21 for mounting providing two raised portions at either end of the groove along the housing’s longitudinal axis).
	As for ‘to prevent misoperation of the operation part’ it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
	As for claim 9, Takimasa in view of Iida discloses/suggests everything as above (see claim 1).  In addition,  Takimasa in view of Iida discloses/suggests the second housing is integrally connected to the first housing by the cable, and the second housing includes a power supply circuit (see claim 1 above).
10.	Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takimasa et al. (8,805,643) in view of  Iida et al. (7,333,912) further in view of Pfluger et al. (2019/0242996) and Heon et al. (KR-102045554-B1)—using machine translation.
	As for claim 10, Takimasa in view of Iida discloses/suggests everything as above (see claim 1).  Takimasa in view of Iida are silent concerning  the light projector in the first housing includes a green semiconductor laser that emits green laser light as the measurement light, and the first power supply circuit in the second housing supplies power for driving the green semiconductor laser.  Nevertheless, Takimasa teaches that the light projecting unit is provided with a laser diode (col. 9, lines 1-3).  As well Takimasa in view of Iida at least suggest that the first power supply circuit in the second housing supplies power for the laser diode by virtue of mentioning that the at least first power supply circuit supplies power to the first housing (see claim 1 above).  In addition, Pfluger in a method, system, and apparatus for measuring displacement teaches that the laser device may be a semiconductor laser (paragraph 0025:  lines 15-18).  And Heon in an apparatus for measuring gap between nozzle and roll teaches to use a green laser to minimize the interference with the light of molten metal (page 3: paragraph 2:  lines 7-9).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light projector in the first housing include a green semiconductor laser that emits green laser light as the measurement light, and the first power supply circuit in the second housing supply power for driving the green semiconductor laser in order to minimize interference from the measured workpiece when measuring displacement of high temperature metal products.
	As for claim 11, Takimasa in view of Iida, Pfluger, and Heon discloses/suggests everything as above (see claim 10).  In view of Pluger the green semiconductor laser includes gallium nitride (paragraph 0025: line 17).  They are silent concerning the green laser light having a wavelength of 500 nm to 555 nm.  However, the examiner takes office that it is well known in the art that green falls within the wavelength range of 500 nm to 555 nm.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the laser light has a wavelength of 500 nm to 555 nm because it is green laser light.
	As for claim 12, Takimasa in view of Iida, Pfluger, and Heon discloses/suggests everything as above (see claim 10). They are silent concerning in the first housing, a limiter that limits intensity and power of the green laser light in accordance with a safety standard “Class 1” or “Class 2”.  Nevertheless, the examiner takes official notice that it is well known in the art to limit light sources’ intensities and powers in order to make them fundamentally safe such as Class 1 or safe with momentary viewing such as Class 2 when working with lasers.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the first housing, a limiter that limits intensity and power of the green laser light in accordance with a safety standard “Class 1” or “Class 2” in order to prevent any type of injury such as burning or blindness to the user of the displacement sensor system.
	As for claim 13, Takimasa in view of Iida, Pfluger, and Heon discloses/suggests everything as above (see claim 1).  They are silent concerning the first housing includes a second power supply circuit that steps down a voltage received from the first power supply circuit.  Nevertheless, the examiner takes official notice that it is well known in the art to step down voltages received in order to prevent overload in the electronic components that is receiving the power.  Therefore, it would be obvious to one of ordinary skill in the before effective filing date of the claimed invention to have the first housing include a second power supply circuit that steps down a voltage received from the first power supply circuit in order to prevent overloading the light projector and the light receiver.
	As for claim 14, Takimasa in view of Iida, Pfluger, and Heon discloses/suggests everything as above (see claim 13).  Takimasa in view of Iida are silent concerning  the light projector in the first housing includes a green semiconductor laser that emits green laser light as the measurement light, and the first power supply circuit in the second housing supplies power for driving the green semiconductor laser.  Nevertheless, Takimasa teaches that the light projecting unit is provided with a laser diode (col. 9, lines 1-3).  As well Takimasa in view of Iida at least suggest that the first power supply circuit in the second housing supplies power for the laser diode by virtue of mentioning that the at least first power supply circuit supplies power to the first housing (see claim 1 above).  In addition, Pfluger in a method, system, and apparatus for measuring displacement teaches that the laser device may be a semiconductor laser (paragraph 0025:  lines 15-18).  And Heon in an apparatus for measuring gap between nozzle and roll teaches to use a green laser to minimize the interference with the light of molten metal (page 3: paragraph 2:  lines 7-9).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light projector in the first housing include a green semiconductor laser that emits green laser light as the measurement light, and the first power supply circuit in the second housing supply power for driving the green semiconductor laser in order to minimize interference from the measured workpiece when measuring displacement of high temperature metal products.
	As for claim 15, Takimasa in view of Iida, Pfluger, and Heon discloses/suggests everything as above (see claim 14).  In view of Pfluger the green semiconductor laser includes gallium nitride (InGaN/GaN) (paragraph 0025: line 17).  They are silent concerning the green laser light having a wavelength of 500 nm to 555 nm.  However, the examiner takes office that it is well known in the art that green falls within the wavelength range of 500 nm to 555 nm.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the laser light has a wavelength of 500 nm to 555 nm because it is green laser light.
	As for claim 16, Takimasa in view of Iida, Pfluger, and Heon discloses/suggests everything as above (see claim 14). They are silent concerning in the first housing, a limiter that limits intensity and power of the green laser light in accordance with a safety standard “Class 1” or “Class 2”.  Nevertheless, the examiner takes official notice that it is well known in the art to limit light sources’ intensities and powers in order to make them fundamentally safe such as Class 1 or safe with momentary viewing such as Class 2 when working with lasers.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the first housing, a limiter that limits intensity and power of the green laser light in accordance with a safety standard “Class 1” or “Class 2” in order to prevent any type of injury such as burning or blindness to the user of the displacement sensor system.
11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takimasa et al. (8,805,643) in view of  Iida et al. (7,333,912) further in view of Nakashita et al. (2005/0213112).
	As for claim 17, Takimasa in view of Ilida discloses/suggests everything as above (see claim 1).  They are silent concerning  the first housing is provided with a first operation indicator lamp showing a comparison result generated by comparing the displacement of the to-be-detected object measured by the measuring part with a determination threshold, and the second housing is provided with a second operation indicator lamp that lights up or blinks in synchronization with and in the same color as the first operation indicator lamp.   Nevertheless, Nakashita in a sensor device teaching having an indicator light on the sensor head having a housing (Fig. 5: 204) paragraphs 0057 and 0059) and an indicator light on the processing portion with another housing (Fig. 4: 103b) which appear to be synchronized with one another  paragraphs 0053, 0057, 0059).  The examiner takes official notice that red lights and green lights are well known in the art for visual indicating a state of a system to an operator such as red refer to a process being over, stopped, or malfunctioning and green as referring to proceeding normally.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to one of ordinary skill in the art to have the first housing be provided with a first operation indicator lamp showing a comparison result generated by comparing the displacement of the to-be-detected object measured by the measuring part with a determination threshold, and the second housing be provided with a second operation indicator lamp that lights up or blinks in synchronization with and in the same color as the first operation indicator lamp to give a visual sign to an operator that an operation is going normally as green or as is complete as in red both locally at the sensor head and remotely at the amp unit.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
13.	Several facts have been relied upon from the personal knowledge of the examiner about which the examiner took Official Notice. Applicant must seasonably challenge well known statements and statements based on personal knowledge when they are made by the Board of Patent Appeals and Interferences. In re Selmi, 156 F.2d 96, 70 USPQ 197 (CCPA 1946); In re Fischer, 125 F.2d 725, 52 USPQ 473 (CCPA 1942). See also In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice). If applicant does not seasonably traverse the well-known statement during examination, then the object of the well known statement is taken to be admitted prior art. In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943). A seasonable challenge constitutes a demand for evidence made as soon as practicable during prosecution. Thus, applicant is charged with rebutting the well-known statement in the next reply after the Office action in which the well known statement was made.  
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886